The rehearing granted in this case was for the purpose of reconsidering the amount of damages awarded.
In his petition, plaintiff prayed for $478.41 for loss of automobile; for medical and hospital expenses totaling $318.95; for $4000 pain and suffering, and for $7000 for loss of time from work and total disability.
The District Court gave judgment for $4739.36, including $4000 for physical injuries and suffering.
In our original decree this judgment was reduced to $3239.36. On rehearing, counsel for defendant has asked that the item for physical pain and suffering, etc., be reduced to $250.
Counsel for plaintiff, citing the case of Thompson et al. v. Travelers Insurance Company et al., La. App., 182 So. 356, asked that the award be left undisturbed. The accident to Mr. Thompson occurred on November 2, 1935. He was almost continuously bedridden until his death on April 13, 1937. An award of $3500 was held to be reasonable for his injuries and suffering, particularly "in view of his long period of confinement."
In the case before us, plaintiff at the time of his injury was suffering from a chronic heart condition, bad tonsils, stiff neck and spinal column and physically disabled from engaging in any gainful employment. His testimony is that his ability to supervise his farming operations was lessened as a result of his injuries. After the injury he remained in the hospital ten days and testified that his pain in the chest persisted for several months and that at the time of the trial he still suffered "some pains yet."
After a re-examination of the testimony and a study of the authorities cited by plaintiff and defendant, we have concluded that a further reduction should be made.
The judgment appealed from is reduced to $1729.36, and as amended, same is affirmed. Costs of District Court to be borne by defendant; costs of appeal to be borne by plaintiff.
TALIAFERRO, J., adheres to his original dissent. *Page 514